Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
There is no claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a).

Allowable Subject Matter
Claims 1-4, 7-14, 17-18, and 20-35 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11, 17 require a transition member with an interior space bounded by walls with an upstream partition and downstream partition wherein there is a first heat transfer device within the defined space and a longitudinal axis oriented perpendicular a travel direction of glass wherein a forming apparatus is included for creating the travel direction of the glass and the heat transfer device has a tube as required by the independent claims and a fin with the dimensions and orientations as required by the independent claims in addition to the remaining limitations of claims 1, 11, and 17 respectively.  The dependent claims 2-4, 7-10, 12-14, 18 and 20-35 are allowable at least for depending from the allowable subject matter of the independent claims.
Applicant indicates on page 13 of the remarks filed 12/15/2021that Examiner provide documentary evidence that Aniolek’s enclosure 122 and flapper 152 provides substantially laminar airflow of heated air heated by the glass ribbon that rises up. However for future reference this is not valid.  MPEP 716(b) explains that the burden is on the Applicant to establish results are unexpected and have the burden of explaining proffered data.  Nevertheless, the claims are allowable for the reasons indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741